PER CURIAM.
The Third District Court of Appeal has certified the following question as one of great public importance:
IS A NEW TRIAL REQUIRED WHEN THE TRIAL COURT’S FAILURE TO CONDUCT A RICHARDSON INQUIRY IS, IN THE OPINION OF THE REVIEWING COURT, HARMLESS ERROR?
Ward v. State, 477 So.2d 66, 67 (Fla. 3d DCA 1985). We have jurisdiction pursuant to article V, section 3(b)(4), Florida Constitution.
We recently answered the identical question in the affirmative in Smith v. State, 500 So.2d 125 (Fla.1986). Accordingly, we approve the decision of the district court.
It is so ordered.
OVERTON, EHRLICH and BARKETT, JJ., and ADKINS, J. (Retired), concur.
McDONALD, C.J., dissents with an opinion, in which SHAW, J., concurs.